Order entered November 25, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00882-CV

              IN RE TEXAS DEPARTMENT OF PUBLIC SAFETY, Relator

                  Original Proceeding from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2013-1-0007

                                           ORDER
       The Court has before it the motion for rehearing of real party in interest. The court

DENIES the motion. On its own motion, the Court WITHDRAWS its opinion and VACATES

its order of September 5, 2013. In accordance with the Court’s opinion issued this date, the

petition for writ of mandamus is conditionally GRANTED.

       By order of September 6, 2013, the trial judge, the Honorable James C. Henderson, Judge

of the County Court at Law No. 1, Grayson County, Texas, has VACATED his January 31,

2013 “Protective Order Regarding Certain Evidence, and Findings of Fact and Conclusions of

Law Relative Thereto” to the extent it relates to any evidence in the possession of relator, in

compliance with this Court’s order of September 5, 2013. A certified copy of the this order was

filed with this Court on September 10, 2013. Therefore, no writ will issue.
        We ORDER that relator recover its costs of this original proceeding from real party in

interest.




                                                   /s/    DAVID LEWIS
                                                          JUSTICE